Citation Nr: 1404455	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-16 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than October 30, 2009, for the award of service connection for coronary artery disease, status post myocardial infarction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran had active duty service from February 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for coronary artery disease, status post myocardial infarction, and assigned a 10 percent rating (effective October 30, 2009).  A Board hearing was conducted in April 2012.  

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.


FINDINGS OF FACT

1.  The Veteran was first diagnosed with coronary artery disease in January 2003.

2.  The first communication from the Veteran to VA evidencing intent to file a claim of service connection for coronary artery disease was received on October 30, 2009.


CONCLUSION OF LAW

An effective date earlier than October 30, 2009, is not warranted for the award of service connection for coronary artery disease, status post myocardial infarction.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 3.816 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice by letter dated in January 2010.  The notification complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notification also complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim.

Since the issue in this case (entitlement to assignment of an earlier effective date) is a downstream issue from a claim of service connection (for which a VCAA letter was duly sent in January 2010), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).




Duty to Assist

VA has obtained service and private treatment records, reviewed the Veteran's Virtual VA file, assisted the Veteran in obtaining evidence, and afforded the Veteran a pertinent VA examination in March 2010.  All known and available records relevant to the issue being decided on appeal have been obtained and associated with the Veteran's claims file, and the Veteran and his representative have not contended otherwise.

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim for an effective date earlier than October 30, 2009, for the award of service connection for coronary artery disease, status post myocardial infarction, at this time.

Laws and Regulations

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.160.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

For compensation claims received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for a covered herbicide disease, the effective date of the award will be either the date such claim was received by VA or the date entitlement arose, whichever is later.  38 C.F.R. § 3.816(c)(2).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim; if so, the claim is denied.  If the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that the effective date for the grant of service connection for his coronary artery disease should be based on the date that his disability first arose in January 2003.

The Veteran was discharged from active service in November 1970.  The Veteran's formal claim of service connection for coronary artery disease was received by the RO on October 30, 2009.  The claims file does not contain any communication from the Veteran that may be reasonably construed as a formal or informal claim of entitlement to service connection for coronary artery disease received by VA prior to October 30, 2009.

In a November 2010 rating decision, the RO granted service connection for coronary artery disease, status post myocardial infarction, and assigned a 10 percent rating (effective October 30, 2009, the date of claim).  This award of service connection was based on the Veteran's exposure to herbicides during his military service.  Effective August 31, 2010, ischemic heart disease (including coronary artery disease) was added to the list of disabilities presumed to be service-connected when manifested in an herbicide-exposed Veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

During the pendency of the current appeal, private treatment records were associated with the claims file which showed that the Veteran was first diagnosed with coronary artery disease by a private treatment provider in January 2003.

At his April 2012 hearing, the Veteran testified that he refrained from filing a claim for service connection for coronary artery disease prior to October 2009 because he knew that there was no herbicide presumption for such disability prior to that time; however, once the Secretary of Veterans Affairs announced in October 2009 that a presumption for ischemic heart disease would be added to the list, he filed his claim immediately thereafter on October 30, 2009.

The Board finds that the earliest possible effective date for the award of service connection for coronary artery disease, status post myocardial infarction, is October 30, 2009, the date on which the Veteran filed his formal claim for service connection.  Because this claim was filed between May 3, 1989 and the August 31, 2010 effective date of the regulation establishing a presumption of service connection for coronary artery disease as a covered herbicide disease, the effective date of the award must be the date such claim was received by VA (i.e., October 30, 2009) because this date is later than the date entitlement arose (i.e., January 2003).  38 C.F.R. § 3.816(c)(2).  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board understands the Veteran's contention that he saw no need to file a claim prior to learning that coronary artery disease was to be added to the herbicide presumptions.  It is unfortunate that he did not file a claim earlier if he believed that this disorder was in any manner related to service.  The provisions of 38 C.F.R. § 3.816(c) were promulgated in 2003 (the same year the Veteran's coronary artery disease was diagnosed) and are based on certain judicial holdings prior to that time.  The Board is bound by law to adhere to VA regulations.  Under the facts of this case, there is no legal basis for assigning an earlier effective date. 


ORDER

Entitlement to an effective date earlier than October 30, 2009, for the award of service connection for coronary artery disease, is not warranted.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


